Citation Nr: 1100224	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-30 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for headaches; and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for diabetes mellitus, type II; and if so, 
whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a right knee disorder, 
status post knee replacement.

6.  Entitlement to service connection for a left knee disorder. 

7.  Entitlement to service connection for a bilateral eye 
disorder.

8.  Entitlement to service connection for a left wrist disorder.

9.  Entitlement to service connection for a bilateral arm 
disorder.

10.  Entitlement to service connection for a lower back disorder.

11.  Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus, status post bunionectomy, with 
degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claims. 
In July 2010, a hearing was held before the undersigned Acting 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the Veteran's VA claims file.

The issues of entitlement to service connection for a left wrist 
disorder, bilateral arm disorder, and lower back disorder, and 
the issue of entitlement to a rating greater than 10 percent for 
bilateral pes planus, status post bunionectomy, with degenerative 
arthritis, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The Veteran will be notified if 
any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
headaches was denied in an April 1977 rating action; he did not 
appeal. 

2.  The evidence submitted since April 1977, does not relate to a 
necessary unestablished fact and fails to raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for headaches. 

3.  In a June 1998 rating decision, the RO declined to reopen a 
previously denied claim of entitlement to diabetes mellitus, Type 
II, on the basis that the Veteran failed to submit new and 
material evidence; the Veteran did not appeal.

4.  The evidence submitted since June 1998 does not relate to a 
necessary unestablished fact and fails to raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for diabetes mellitus, type II. 

5.  The Veteran does not satisfy the criteria for bilateral 
hearing loss for VA purposes.

6.  The preponderance of the evidence is against a finding that 
peripheral neuropathy is the result of a disease or injury in 
active duty service, nor is it due to or related to any service-
connected disability.

7.  The preponderance of the evidence is against a finding that a 
right knee disorder, status post knee replacement, is the result 
of a disease or injury in active duty service. 

8.  The preponderance of the evidence is against a finding that a 
left knee disorder is the result of a disease or injury in active 
duty service.  

9.  The preponderance of the evidence is against a finding that a 
bilateral eye disorder is the result of a disease or injury in 
active duty service. 


CONCLUSIONS OF LAW

1.  The April 1977 rating action that denied entitlement to 
service connection for headaches is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted since the 
April 1977 rating action that denied entitlement to service 
connection for headaches; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The June 1998 rating action that declined to reopen the claim 
of entitlement to service connection for diabetes mellitus, Type 
II, on the basis that new and material evidence was not 
submitted, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

4.  New and material evidence has not been received since the 
June 1998 rating action that declined to reopen the claim of 
entitlement to service connection for diabetes mellitus, type II; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

5.  Bilateral hearing loss was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  Peripheral neuropathy was not incurred in or aggravated by 
active duty service, may not be presumed to have been caused or 
aggravated by active service, and were not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

7.  A right knee disorder, status post knee replacement, was not 
incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2010).

8.  The criteria for entitlement to service connection for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

9.  The criteria for entitlement to service connection for a 
bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Duties to Notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) made clear that a reviewing court, 
in considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error was 
outcome determinative.  In Sanders, the Supreme Court rejected 
the lower United States Court of Appeals for the Federal 
Circuit's (Federal Circuit) framework (see Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors 
are presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court 
rejected the Federal Circuit's analysis because it imposed an 
unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the Veteran - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had warned against courts 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the United States Court of Appeals for 
Veterans Claims (Court) may conclude generally that a specific 
type of error is more likely to prejudice an Veteran, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), that prejudicial deficiencies in the timing or 
content of a VCAA notice can be cured by showing the essential 
fairness of the adjudication will not be affected because:  (1) 
the defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007)); (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders, 487 F. 3d at 889.  

Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46. See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the 
Board had erred by relying on various post-decisional documents 
for concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore found the error harmless).

Here, a letter satisfying the notice requirements of 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in June 2006.  This letter 
informed him of the evidence required to substantiate his claims 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  This included apprising him of the 
deficiencies in the evidence when his claims seeking entitlement 
to service connection for headaches and diabetes mellitus, type 
II, were previously considered in April 1977 and June 1998.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis of 
the prior denial.  The letter also complied with Dingess by 
discussing the downstream disability rating and effective date 
elements of the claim.  See Dingess/Hartman, supra.

Duties to Assist

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his service 
treatment records (STRs) and all available private medical 
records.  With regard to the Veteran's claims to reopen his 
previously denied claims for service connection for headaches and 
diabetes mellitus, type II, a VA examination is not required in 
this case in the absence of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

With regard to the Veteran's claims for service connection for 
bilateral hearing loss, an eye disorder, and peripheral 
neuropathy, no VA examination is necessary to satisfy the duty to 
assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA is 
required to obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military service, 
but does not contain sufficient evidence for the Secretary to 
make a decision.  Id.  

The statutory duty of VA to assist in developing disability 
claims does not include a duty to provide an Veteran with medical 
opinions absent a showing by the Veteran of a causal connection 
between the Veteran's disability and his military service.  
38 U.S.C.A. § 5103A(a),(d); Wells v. Principi, 326 F.3d. 1381 
(Fed. Cir. 2003).  Because there is no competent medical evidence 
of record showing bilateral hearing loss, and no competent 
medical evidence or credible lay evidence of continuity of 
symptomatology suggesting a correlation between the Veteran's 
military service and his eye disorder or peripheral neuropathy, 
the Board finds that VA is not obligated to obtain a medical 
opinion with regard to those issues.  See Delarosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

With regard to the Veteran's claims for service connection for a 
right and left knee disorder, a VA examination was conducted in 
April 2007 in which the examiner reviewed the claims file, 
considered the Veteran's history, and conducted an orthopedic 
examination.  As this exam was accurate, descriptive, and based 
on the complete medical record, including the Veteran's lay 
assertions, VA has fulfilled any duty to provide a thorough and 
contemporaneous medical examination.  See Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).

As VA has provided the Veteran with proper notice, assisted the 
Veteran in obtaining all treatment records adequately identified 
by the Veteran, and provided the Veteran with a VA examination 
when necessary, the Board is therefore satisfied VA has provided 
all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  New and Material Evidence

A.  Governing Law and Regulations

In general, unappealed RO and Board decisions are final.  See 38 
U.S.C.A. § 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be cumulative 
of evidence of record at the time of the last prior final 
disallowance and must prove merits of the claim as to each 
central element that was specified as a basis for the last final 
disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

B.  Headaches

The record reflects that the Veteran's original claim for service 
connection for headaches was denied in an April 1977 rating 
decision on the basis that the disorder was not shown to have 
been incurred in or aggravated by service.  He did not appeal.  
Therefore, the April 1977 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the April 1977 rating decision, the evidence of 
record pertaining to the Veteran's headaches consisted of: the 
Veteran's service treatment records, showing reports of headaches 
related to a 1962 neck injury and reports of headaches caused by 
eye strain at discharge; private treatment records dated May 1973 
to August 1975 showing a reported history of headaches for "many 
years" and treatment for headaches; and a March 1977 VA 
examination.  The VA examiner determined that the Veteran's 
headaches were musculoskeletal or tension-related and that it was 
not possible to establish etiology.

Since April 1977, new evidence consisting of the Veteran's 
statements and hearing testimony have been associated with the 
Veteran's claims file.  The Veteran asserted that he was treated 
for frontal headaches in October 1968 and that he continues to 
experience recurring and severe and headaches.  The new evidence 
submitted is cumulative of the evidence considered by the RO in 
April 1977.  The RO noted that the Veteran experienced headaches 
and sought treatment for headaches in service at the time of its 
previous denial of service connection for headaches.  
Additionally, this evidence is not material because it does not 
tend to show that the Veteran's headaches are etiologically 
related to his military service.  Accordingly, because the new 
evidence of record fails to provide a reasonable possibility of 
substantiating the Veteran's service-connection claim, this 
evidence does not provide a basis for reopening the claim.  See 
38 C.F.R. § 3.156.  

As new and material evidence has not been submitted, the 
Veteran's claim to reopen his previously denied claim for 
entitlement to service connection for headaches is denied.

C.  Diabetes Mellitus, Type II

The Veteran's original claim for service connection for diabetes 
mellitus, type II, was denied in a February 1978 rating decision 
on the basis that there was no medical evidence of record showing 
diagnosis or treatment for this disorder in service.  He did not 
appeal.  In January 1998, the Veteran filed a claim his reopen 
his previously denied claim for service connection for diabetes 
mellitus, type II.  The RO issued a decision declining to reopen 
the Veteran's claim in June 1998, and the Veteran did not appeal.  
As such, the June 1998 rating action is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

At the time of the June 1998 rating decision, the evidence of 
record pertaining to the Veteran's diabetes mellitus, type II, 
consisted of the Veteran's service treatment records, private 
treatment records, and VA treatment records.  Private treatment 
records and VA treatment records show treatment for diabetes 
mellitus beginning in January 1975 and continuing through 
February 1993.

Since the June 1998 rating decision, new evidence has been 
associated with the Veteran's claims folder including new VA 
treatment records showing continuing treatment for diabetes 
mellitus, type II, and the Veteran's statements and hearing 
testimony.  VA treatment records dated March 2007 note that the 
Veteran has suffered from diabetes mellitus, type II, since the 
1970s.  The Veteran asserts that his diabetes mellitus, type II, 
was present during service and that this is shown by a notation 
that was crossed out on his entrance examination.  With regard to 
the new evidence submitted, it is cumulative of the evidence 
considered by the RO in June 1998, which included private and VA 
treatment records showing treatment for diabetes beginning in 
January 1975, more than one year after discharge from service in 
1968, and a statement from the Veteran asserting that his service 
medical records would show a link between his current diagnosis 
of diabetes mellitus, type II, and his military service.  

Additionally, this evidence is not material because it does not 
constitute competent medical evidence showing that the Veteran's 
headaches were incurred in or caused by service.  While lay 
evidence may be competent and credible on the issues of diagnosis 
and etiology in some cases, here the determination of the onset 
of diabetes mellitus, type II, is a medical question not subject 
to competent identification by a lay person; furthermore, the 
Veteran has not reported related symptoms or a contemporaneous 
medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009).  Accordingly, because the new evidence of 
record fails to provide a reasonable possibility of 
substantiating the Veteran's service-connection claim, this 
evidence does not provide a basis for reopening the claim.  See 
38 C.F.R. § 3.156.  

As new and material evidence has not been submitted, the 
Veteran's claim to reopen his previously denied claim for 
entitlement to service connection for diabetes mellitus, type II, 
is denied.


III.  Service Connection

A.  Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  See 
38 C.F.R. § 3.310(a).  Secondary service connection may also be 
established for a disorder that is aggravated by a service-
connected disability; compensation may be provided for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was an amendment to the provisions of 
38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status generally do not constitute 
competent medical evidence for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

B.  Bilateral Hearing Loss

The Veteran contends that he currently suffers from hearing loss 
as a result of noise exposure from explosive charges and live 
ammunition without adequate hearing protection during weapons 
training in service.  See April 2006 Claim; January 2007 Notice 
of Disagreement.  

Under VA law and regulations, a valid claim of service connection 
does not exist absent evidence of a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that 
Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability).  Furthermore, under VA regulations, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Here, the preponderance of the evidence is against a finding of 
service connection for bilateral hearing loss because a current 
disability has not been shown.  There is no medical evidence of 
record showing treatment for hearing loss, or hearing loss in 
accordance with VA standards.  38 C.F.R. § 3.385.  As such, the 
medical evidence of record is negative for a present disability 
as hearing loss has not been shown at any time during the 
pendency of the claim.  See Gilpin v. West, 155 F. 3d 1353, 1356 
(Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Although the Veteran is competent to assert that he currently 
suffers from some degree of hearing loss, he is not competent to 
say whether he has a hearing loss disability as defined by the 
thresholds and recognition scores set by 38 C.F.R. 
§ 3.385.  Therefore, the competent lay and medical evidence fails 
to demonstrate a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  For these 
reasons, the elements for service connection for hearing loss 
have not been met, and this claim must be denied. 

C.  Peripheral Neuropathy

The Veteran contends that he suffers from peripheral neuropathy 
that is secondary to either his service-connected bilateral pes 
planus or his diabetes mellitus, type II.  In July 2006, the VA 
examiner diagnosed the Veteran with diabetic neuropathy.  
Therefore, the Board finds that the Veteran has presented 
evidence of a current disability, thereby satisfying the first 
element required to establish a case for service connection.  The 
examiner distinguished the Veteran's neuropathy from his chronic 
foot pain caused by his service-connected degenerative joint 
disease and pes planus.  
The only evidence in support of the claim consists of the 
Veteran's own lay statements asserting that his neuropathy is 
related to service.  As noted above, lay assertions of medical 
causation generally do not constitute competent medical evidence.  
See Espiritu, at 2 Vet. App. 494.  

There is no competent evidence in the record showing that the 
Veteran's neuropathy is related to his service-connected foot 
conditions or otherwise related to service.  As such, the 
preponderance of the evidence is against finding that the 
Veteran's neuropathy is either secondary to his service-connected 
degenerative joint disease and pes planus or otherwise related to 
his military service, as the competent medical evidence of record 
attributes the cause of his neuropathy to his diabetes mellitus, 
type II.

This decision denied the Veteran's application to reopen his 
claim for service connection for diabetes mellitus, type II, on 
the basis that no new and material evidence was submitted.  
Therefore, diabetes mellitus, type II, is not a service-connected 
disability and cannot service as the basis for a claim for 
service connection for peripheral neuropathy.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102.  
As service connection cannot be established on either a direct or 
secondary basis, the claim for service connection for peripheral 
neuropathy must be denied. 

D.  Right Knee Disorder

The Veteran contends that he had a right knee injury that pre-
existed service that was either aggravated by his work 
conditions, which involved standing on a hard surface for eight 
to twelve hours daily, or was caused or aggravated by his 
service-connected pes planus.  VA treatment records dated July 
2003 show that the Veteran had a total right knee replacement 
through a private physician.  VA treatment records from July 2003 
to December 2003 show consistent complaints of knee pain. X-rays 
dated March 2006 show post-surgical changes to the right knee 
following a total knee arthoplasty with the metal prostheses in 
normal alignment.  Therefore, the Board finds that the Veteran 
has presented evidence of a current disability, thereby 
satisfying the first element required to establish a case for 
service connection.  

In April 2007, the Veteran was provided with a VA examination.  
The examiner noted that the Veteran reported knee pain at a level 
of 7-8 out of 10.  He reported that there was no history of 
injury for the right knee.  He reported undergoing a total right 
knee arthoplasty in 1991, with resulting swelling on a chronic 
basis.  The examiner diagnosed the Veteran with status post 
residuals of right total knee arthoplasty and provided the 
opinion that there is no scientific basis for pes planus 
resulting in total knee arthoplasty and chronic left knee pain 
such that it is less likely than not that the Veteran's right 
knee condition is related to his service-connected bilateral pes 
planus.  

Taking into consideration all of the evidence of record, the 
Board finds that service connection for a right knee disorder is 
not warranted as there is no evidence showing that the Veteran's 
right knee disorder is connected to either his active service or 
his service-connected pes planus, the Veteran does not allege 
continuous symptomatology since service, and the competent 
medical evidence of record indicates that the Veteran's right 
knee disorder is not related to service or his service-connected 
disabilities.  Furthermore, with regard to the Veteran's 
assertion of direct service connection, the earliest documented 
evidence of a right knee disorder is dated from many years after 
the Veteran's period of service had ended.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The only evidence 
in support of the claim consists of the Veteran's own lay 
statements asserting that his right knee disorder is related to 
service.  As noted above, lay assertions of medical causation 
generally do not constitute competent medical evidence.  See 
Espiritu, at 2 Vet. App. 494.  Furthermore, the causation of the 
Veteran's right knee disorder, which did not occur until many 
years after service, is not subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 
1376-77; see also Buchanan, 451 F. 3d at 1336.  

Should the Board concede that the Veteran's work conditions did 
involve standing on a hard surface for eight to twelve hours 
daily, and find that the second element of service connection was 
established, the Veteran's claim for service connection for a 
right knee disorder would still fail on the third causation 
element, as the evidence of record does not show that his right 
knee disorder is related to service or to his service-connected 
pes planus.  Therefore, the Board finds that the preponderance of 
the evidence is against finding that the Veteran's right knee 
disorder had its onset in service or is otherwise directly 
related to service. 

E.  Left Knee Disorder

The VA examiner diagnosed the Veteran with left knee 
patellofemoral pain syndrome in April 2007.  The examiner noted 
the Veteran's history of previous injury to the left knee in 
service and that the Veteran's current left knee problems began 
approximately six years prior.  Service treatment records show 
that the Veteran sustained a football injury to the left knee 
prior to service in 1958, and that he sustained a subsequent 
injury to the left knee playing softball in June 1967 when he ran 
into a fellow teammate on the field.  He was treated with ice, 
elevation, an ace bandage, and pain medication.  As such, the 
Board finds that the Veteran has presented evidence of a current 
disability and an in-service injury, thereby satisfying the first 
and second elements required to establish a case for service 
connection.  

At his July 2010 hearing, the Veteran testified that his current 
knee pain began after he left service.  VA treatment records show 
that the Veteran sought treatment for left knee pain and was 
instructed in proper usage of a left knee brace in July 2003.  He 
complained of continuing knee pain in September 2003, October 
2003, and December 2003.  He also had swelling below both knees, 
although more pronounced on the right, in September 2006.  VA 
treatment records dated October 2007 show a diagnosis of 
degenerative joint disease of the left knee.  The VA examiner 
considered the Veteran's history of previous injury, but 
determined that it is less likely than not that the left knee 
condition was due to either his service-connected injury or his 
pen planus because the pain has become progressively worse over 
the last several years without any further injury. 

Taking into consideration all of the evidence of record, the 
Board finds that service connection for a left knee disorder is 
not warranted as the competent medical evidence of record 
indicates that the Veteran's left knee disorder is not related to 
service.  The only evidence in support of the claim consists of 
the Veteran's own lay statements.  As noted above, lay assertions 
of medical causation generally do not constitute competent 
medical evidence.  See Espiritu, at 2 Vet. App. 494.  
Furthermore, the medical determination of the cause of the 
Veteran's current left knee disorder is not subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1376-77; see also 
Buchanan, 451 F. 3d at 1336.  In light of the foregoing, the 
Board finds that the preponderance of the evidence is against 
finding that the Veteran's current left knee disorder had its 
onset in service or is otherwise directly related to service. 

F.  Eye Disorder

The Veteran contends that he currently suffers from eye strain, 
possibly as secondary to migraine headaches, as shown at 
separation from service, or from glaucoma due to exposure to 
mustard gas in service.  The Veteran's July 1966 entrance exam 
and his August 1968 separation exam show that he has myopia, or 
nearsightedness.  Other than myopia, there is no evidence of 
disease or injury to the Veteran's eyes during service.  

VA treatment notes from April 1993, October 1993, July 2003, and 
January 2004 show treatment for glaucoma. The Veteran's problem 
list dated October 2006 shows a diagnosis of open angle glaucoma.

Initially, it should be noted that some disabilities, such as 
congenital or developmental defects and refractive error of the 
eye, are not deemed diseases or injuries for VA purposes.  38 
C.F.R. § 3.303(c).  However, under certain circumstances, service 
connection may be granted for such disorders if they are shown to 
have been aggravated during service.  See 38 C.F.R. § 3.303(c); 
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990).  In a precedent opinion, VA's General Counsel indicated 
that, for service connection purposes, there is a distinction 
under the law between a congenital or developmental "disease" 
and a congenital "defect."  Congenital diseases may be service 
connected if the evidence as a whole shows aggravation in service 
within the meaning of VA regulations.  A congenital or 
developmental "defect," on the other hand, may not be service 
connected in its own right.  However, service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect in service.  VAOPGCPREC 82-90.  
Therefore, absent superimposed disease or injury, service 
connection may not be allowed for a congenital or developmental 
defect of the eyes, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Id; 
Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 
3 Vet. App. 357, 364 (1992).

VA regulations provide that refractive error of the eyes is a 
developmental defect and not disease or injury within the meaning 
of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  In this case, the Veteran is not shown to have 
any evidence of an eye disease or disability in service other 
than myopia.  VA regulations specifically prohibit service 
connection for refractory errors of the eyes unless such defect 
was subjected to a superimposed disease or injury, which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the defect 
was subject to a superimposed disease or injury).  Here, there is 
no evidence of a superimposed disease or injury and, therefore, 
service connection for myopia cannot be granted.  

Secondly, this decision denied the Veteran's application to 
reopen his claim for service connection for headaches on the 
basis that no new and material evidence was submitted.  As such, 
the Veteran's headaches are not a service-connected disability 
and cannot service as the basis for a claim for service 
connection for an eye disorder.  See 38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
Lastly, although the medical evidence of record shows that the 
Veteran currently suffers from glaucoma and the Board concedes 
exposure to mustard gas during service, thereby establishing the 
first and second evidentiary requirements needed to show service 
connection, there is no evidence indicating that this condition 
could be related to exposure to mustard gas during training in 
service.  The Board notes the Veteran's assertions of exposure to 
mustard gas and his testimony regarding the discomfort caused by 
this exposure, but finds that the issue of whether in-service 
mustard gas exposure caused the Veteran's glaucoma is a medical 
question not subject to determination by a lay person.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau, 492 F.3d at 1376-77; see Buchanan, 451 F. 
3d at 1336.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  As service connection cannot be 
established on either a direct or secondary basis, the claim for 
service connection for an eye disorder must be denied. 


ORDER

New and material evidence has not been submitted; the application 
to reopen the previously denied claim of entitlement to service 
connection for headaches is denied.

New and material evidence has not been submitted; the application 
to reopen the previously denied claim of entitlement to service 
connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for bilateral hearing loss is 
denied. 

Entitlement to service connection for peripheral neuropathy is 
denied. 

Entitlement to service connection for a right knee disorder is 
denied. 

Entitlement to service connection for a left knee disorder is 
denied. 

Entitlement to service connection for an eye disorder is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims of entitlement to service connection for a left 
wrist disorder, bilateral arm disorder, and lower back disorder, 
and entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus, status post bunionectomy, with 
degenerative arthritis.

Initially, the Board notes that the Veteran seeks regular 
treatment at the Central Texas VA Medical Center.  Any additional 
VA treatment records, dated since March 2008, should be obtained 
and associated with the Veteran's claims file.  The Board is 
aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 
(1992), wherein the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist requires 
VA to provide an examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation, or other association with military service.  Id. at 
83. 

The Veteran was treated for suspected carpal tunnel syndrome in 
July 2003.  He was referred to physical therapy and prescribed 
wrist splints.  Service treatment records show that he sprained 
his left wrist while lifting boxes in service.  Therefore, as the 
evidence suggests that the Veteran's current left wrist 
disability may be related to his in-service wrist injury he 
should be provided with a VA orthopedic examination. 

The Veteran was diagnosed with osteoarthritis of the shoulders in 
September 2007.  Private treatment records from August 2007 show 
that the Veteran complained of chronic neck pain with bilateral 
arm pain in a radicular-type fashion.  As such, the Veteran 
should be provided with a VA examination on remand so that an 
opinion can be obtained as to whether the Veteran's 
osteoarthritis of the shoulders is related to service or to his 
service-connected cervical strain. 

The Veteran also alleges that he suffers from a low back disorder 
on either a direct or secondary basis.  Specifically, the Veteran 
contends that his low back disorder is caused by his service-
connected pes planus, or is due to strenuous activities or work-
related posture issues in service.  See Veteran's January 2007 
statement; July 2010 hearing testimony.  In April 2007, the 
Veteran was provided with a VA examination, but the examiner only 
provided an opinion on the issue of secondary service connection 
and did not address the Veteran's contention that his back 
disorder resulted from lifting, pulling, or frequent bending as a 
mail clerk during his active service.  Therefore, the examination 
report is not adequate for rating purposes, and this matter must 
be remanded.  See Barr, supra.
At his July 2010 hearing, the Veteran asserted that his bilateral 
foot disorder has worsened.  Review of the record shows that the 
Veteran's bilateral foot disorder has not been evaluated since 
his July 2006 VA examination, more than four years ago.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive VA examination.  Robinette v. Brown, 8 Vet. App. 
69, 76 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is 
not required simply because of the time that has passed since the 
last examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995).  Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity of 
the Veteran's service-connected bilateral foot disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any available VA 
treatment records from the Central Texas 
VA Medical Center, dated since March 2008.  
Any response received should be 
memorialized in the Veteran's claims file.

2.  The AMC should schedule the Veteran 
for the appropriate VA examinations to 
determine the likely nature and etiology 
of his currently diagnosed carpal tunnel 
syndrome and osteoarthritis of the 
shoulders.  The VA examiner(s) should 
thoroughly review the claims file, in 
addition to a copy of this remand, in 
conjunction with the examinations and 
note that this has been accomplished 
in the examination reports.  

The VA examiners should address the 
following questions:  

(a) Is it at least as likely as not that 
the Veteran currently suffers from carpal 
tunnel syndrome of the left wrist as a 
direct result of his time in active duty 
service?

(b) Is it at least as likely as not that 
the Veteran currently suffers from 
osteoarthritis of the shoulders as a 
direct result of his time in active duty 
service?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 
50 percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of that conclusion as it 
is to find against it.

The examiner should provide a complete 
rationale for any opinion provided and the 
examination report(s) should be typed.

3.  The AMC should obtain an addendum to 
the April 2007 VA examination report.  The 
report should be obtained from the same 
examiner who conducted the April 2007 
examination, if possible.  If the same 
examiner is not available, a different 
examiner should be asked to review the 
claims folder and provide the requested 
opinion.  The examiner should thoroughly 
review the claims file, in addition to 
a copy of this remand, in conjunction 
with the examination and note that this 
has been accomplished in the 
examination report.  

Based on the review of this remand and the 
claims folder, the examiner should provide 
an opinion as to whether it is as likely 
as not that the Veteran currently suffers 
from a lower back disorder as a direct 
result of his time in active duty service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 
50 percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of that conclusion as it 
is to find against it.

The examiner should provide a complete 
rationale for any opinion provided and the 
examination report should be typed.

4.  The AMC should then schedule the 
Veteran for a VA feet examination to 
determine the nature and severity of the 
Veteran's service-connected bilateral pes 
planus with degenerative arthritis.  The 
examiner should thoroughly review the 
claims file, in addition to a copy of 
this remand, in conjunction with the 
examination and note that this has 
been accomplished in the examination 
report.

All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  

Based on review of the Veteran's pertinent 
history, along with the examination 
findings, the examiner should comment on 
the following: 
 
(a) Is the Veteran's pes planus 
pronounced? 
 
(b) Is there marked pronation? 
 
(c) Does the Veteran suffer from extreme 
tenderness of the plantar surfaces of the 
feet? 
 
(d) Does the Veteran demonstrate marked 
inward displacement? 
 
(e) Does the Veteran experience severe 
spasms of the tendo achillis on 
manipulation? 
 
(f) Is the Veteran's condition improved by 
orthopedic shoes or appliances? 


The examination report must include all 
examination results, along with the 
rationale underlying all opinions 
expressed and conclusions reached, citing, 
if necessary, to specific evidence in the 
record.  The examination report must be 
typed.

5.  The AMC should review the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the VA examiner 
if all questions posed are not answered.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


